DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-22, and 25-27 of copending Application No. 16/772,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the instant claims are anticipated by the copending application.  The examiner notes that the term microorganism is a broader term to the corresponding bacterial strain of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17, 19, 21 and 23-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the examiner finds the way in which the claim is presented as confusing.  The claim from which claim 2 depends presents similar limitations, (e.g. illuminating, acquiring, and determining) in a similar manner to claim 2.  Thus it is found unclear if claim 2 which is the combination of claim 1 and 2 would be replicating the same steps a second time, or if the steps of claim 1 simply need to be narrowed from a microorganism to a bacterial strain.  Likewise should the determination step simply be more narrowly determined as a gram type and fermenting character.  In the current construction the user would first perform the steps on a microorganism to determine if a yeas or bacterial strain is present, then perform the same steps again to determine gram type and fermenting character of the bacterial strain.  For examination purposes the examiner is interpreting either option as possible under the current claim construction.  Claims 3-17 and 19 are rejected for their dependency on instant claim 2.  The same issue exists relative to instant claims 23-24.  As such those claims and their dependent claims are also rejected.  
As to claims 3, 4, 8 and 21, the examiner is unclear as to what is meant by the language “applying a first classification predicting” or “applying a classification predicting”.  The language of applying a first classification alone would be clear, as that would be a basic concept known throughout the art for classifying the microorganism relative to the values measured.  However the word “predicting” when coupled to the classification implies some type of predictive modeling.  This seems to be what applicant believes is the inventive subject matter of the instant invention.  The claim however is confusing as the term modeling is never used in the instant claim.  Further, when looking to the instant disclosure classification is rarely mentioned, instead the focus of the instant disclosure is on predictive modeling to help in correlate a measurement spectrum relative to a multitude of microorganisms.  The examiner therefore finds the lack of clarity a function of missing essential subject matter that would make clear that the prediction is based on applying a prediction model to the sampled data to help in classifying the sample under test as one of various types of microorganisms.  As such the claim is found hard to interpret what limitations are clearly imposed, however at the very least it seems necessary that applicant use some type of predictive model as shown in figures 6-10.  Likewise claim 21 recites a similar “prediction” that leads to the same lack of clarity.  As such the same reasoning and interpretation applies to instant claim 21.  Claims 5-7, 8-19, and 22 are rejected for their dependency on the instant claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18, 20, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Attar et al. (U.S. PGPub No. 2019/0195802 A1).
 	As to claims 1 and 23, Attar discloses in figures 1 and 3, a system for characterization of a microorganism, comprising: 
an illumination device (68) configured for illuminating the microorganism in a wavelength range 390 nm-900 nm, in the method it is noted that the microorganism has a natural electromagnetic response in the range ([0123], ll. 1-5; [0134], ll. 8-12); 
a sensor (24) configured for acquiring, in the range 390 nm-900 nm, a luminous intensity reflected by, or transmitted through, the illuminated microorganism ([0108], ll. 1-15); and 
a computer unit (configured for determining the microorganism as being a yeast or a bacterial strain (e. coli 025 or L. plantarum) depending on the luminous intensity acquired in the range ([0166]; [0168]; the examiner).
As to claim 18, Attar discloses a method in which the luminous intensity is acquired on a number of spectral channels less than or equal to 24 ([0122], ll. 7-9).
As to claim 20, Attar discloses a method as, in which: acquisition of the luminous intensity comprises acquisition of a hyperspectral or multispectral image (explicitly shown in figure 4) of a colony of bacterium of the strain, and the luminous intensity is determined as a function of at least one pixel of the image corresponding to the colony ([0108], ll. 1-15; [0165]-[0165], inherently in using 200-1000nm the image is at least multispectral; further inherently a CCD if used to image as disclosed requires using at least 1 pixel for imaging).
 	As to claim 25, Attar discloses a system, configured for illuminating, and acquiring the image of, a sample comprising a colony of microorganisms and a culture medium on which the colony has grown ([0165]).
Claim(s) 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (U.S. PGPub No. 2012/0135454 A1).
 	As to claims 1 and 23, Walsh discloses a system for characterization of a microorganism, comprising: 
an illumination device (sample illumination source) configured for illuminating the microorganism in a wavelength range 390 nm-900 nm (i.e. visible or near-infrared as disclosed), in the method it is noted that the microorganism has a natural electromagnetic response in the range ([0083], ll. 1-10; [0084], ll. 1-12); 
a sensor (e.g. CCD) configured for acquiring, in the range 390 nm-900 nm, a luminous intensity reflected by, or transmitted through, the illuminated microorganism [0083], ll. 1-17; [0089]; where transmission, Raman or absorbance spectroscopy is inherently a natural electromagnetic response); and 
a computer unit (implied by fully automated analysis as disclosed) configured for determining the microorganism as being a yeast or a bacterial strain depending on the luminous intensity acquired in the range ([0046], ll. 1-7; [0105], ll. 1-5; [0110], ll. 19-24).
As to claims 2 and 24, Walsh discloses a method, further comprising detection of the Gram type and of the fermenting character of a bacterial strain, comprising: illuminating, in the wavelength range 390 nm-900 nm, at least one bacterium of the strain having a natural electromagnetic response in the range; acquiring, in the range, a luminous intensity reflected by, or transmitted through, the illuminated bacterium; and determining the Gram type and the fermenting character of the bacterial strain depending on the luminous intensity acquired in the range ([0046], ll. 1-5; [0103]).
Examiner’s note
The examiner notes that due to the 112(b) rejection above, allowable subject matter has not been indicated at this time.  Specifically, because it is too unclear at this time what applicant is intending to claim.  Further it is pointed out for compact prosecution that if the claim is amended to simple classification of the microorganisms in the manner claimed, a plurality of cited references would explicitly teach the noted recitations.  As classification of microorganisms relative to spectra is extremely well documented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/           Primary Examiner, Art Unit 2886